DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones, US Patent No. 7,726,060.
Regarding claim 1, Jones discloses a rifle (figure 2) comprising: a frame (2); a barreled action (4 with barrel 8) connected to the frame and having a lug (10); a wedge (12/12’) operably connected to the frame and operably engaged to bias against the lug (11:55-12:57 for example); a fastener (32) connected to the wedge and operable to adjust the position of the wedge (11:55-12:57).

1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsen, US Patent No. 9,625,224.
Regarding claim 1, Olsen discloses a rifle (abstract) comprising: a frame (6); a barreled action (5) connected to the frame and having a lug (4); a wedge (105) operably connected to the frame and operably engaged to bias against the lug (2:61-3:42 for example); a fastener (7) connected to the wedge and operable to adjust the position of the wedge (2:61-3:42).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood et al., hereafter Wood, US Patent No. 4,282,671.
Regarding claim 1, Wood discloses a rifle (abstract) comprising: a frame (9); a barreled action (3) connected to the frame and having a lug (1); a wedge (5) operably connected to the frame and operably engaged to bias against the lug (2:38-57 for example); a fastener (7) connected to the wedge and operable to adjust the position of the wedge (2:38-57)

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joplin, US Patent No. 10,539,387.
Regarding claim 1, Joplin discloses a rifle (title) comprising: a frame (10; a barreled action (85) connected to the frame and having a lug (88); a wedge (60) operably connected to the frame and operably engaged to bias against the lug (9:32-49 for example); a fastener (68) connected to the wedge and operable to adjust the position of the wedge (9:32-49 for example).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reynolds, US Patent No. 6,487,805.
Regarding claim 1, Reynolds discloses a rifle (15)comprising: a frame (20); a barreled action (50) connected to the frame and having a lug (56); a wedge (81a) operably connected to the frame and operably engaged to bias against the lug (5:51-65 for example; a fastener (32a) connected to the wedge and operable to adjust the position of the wedge (5:51-65 for example)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is provided on form PTO-892.
While the Examiner is available via telephone to resolve administrative issues regarding a patent application, issues relating to patentability and/or prospective amendments may be 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DERRICK R MORGAN/             Primary Examiner, Art Unit 3641